UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 26, 2013 NICOLET BANKSHARES, INC. (Exact name of registrant as specified in its charter) Wisconsin 333-186401 47-0871001 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 111 North Washington Street Green Bay, Wisconsin 54301 (Address of principal executive offices) (920) 430-1400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. As previously announced, Nicolet Bankshares, Inc. (“Nicolet”) and Mid-Wisconsin Financial Services, Inc. (“Mid-Wisconsin”) are parties to an Agreement and Plan of Merger dated November 28, 2012, as amended January 17, 2013 (the “Merger Agreement”), pursuant to which Mid-Wisconsin has merged with and into Nicolet, as further described in Item 2.01 below.Mid-Wisconsin and Wilmington Trust Company, as Trustee, are parties to an Indenture dated as of October 14, 2005 (the “Indenture”), pursuant to which Mid-Wisconsin issued $10,310,000 of its Fixed/Floating Rate Junior Subordinated Deferrable Interest Debentures due 2035 (the “Debentures”).As permitted by the terms of the Indenture and in accordance with terms of the Merger Agreement, on April 26, 2013, Nicolet and Wilmington Trust Company, as Trustee, entered into a First Supplemental Indenture (the “First Supplemental Indenture”) with respect to the Indenture.The First Supplemental Indenture, provides that as of April 26, 2013, Nicolet succeeded to and was substituted for Mid-Wisconsin with respect to all obligations on the Debentures with the same effect as if Nicolet had originally been named in the Indenture and all amendments thereto. A copy of the First Supplemental Indenture is included as Exhibit 10.1 and is incorporated herein by reference. Item 2.01
